Madsen, J.
At issue is the constitutionality of section 26 of Initiative 134, a campaign reform measure adopted by the voters in 1992. Section 26 repealed former RCW 41.04.230(7), which authorized voluntary state employee pay deductions for registered political committees. On Respondents’ motion for summary judgment, the trial court found section 26 constitutional. We conclude that Const, art. II, § 19, which requires that legislation embrace no more than one subject and that subject be expressed in the title, applies to initiative measures, but that Section 26 is valid under art. II, § 19. However, as to contracts existing at the time Initiative 134 was adopted, and which are encompassed by the parties’ stipulated facts, Section 26 constitutes an unconstitutional impairment of contracts in violation of Const, art. I, § 23. We reverse.
Respondent Citizens for Fair Campaign Financing (Citizens) is a public interest citizens group which sponsored and helped draft Initiative 134. After sufficient signatures were collected the initiative was submitted to the Secretary of State, who submitted it to the Attorney General for ballot title drafting pursuant to RCW 29.79.040. The measure was then included in the 1992 general election.
The ballot title stated the purpose of the measure as: "Shall campaign contributions be limited; public funding *549of state and local campaigns be prohibited; and campaign related activities be restricted?” Clerk’s Papers, at 81, 85. The measure contained a number of provisions relating to contributions to campaigns for state offices. Section 26 of the initiative repealed RCW 41.04.230(7), which authorized state employees to have voluntary payroll deductions contributed to registered political committees. RCW 41.04.230(7) was enacted after this court’s decision that absent statutory authority, such deductions were unlawful. Washington Educ. Ass’n v. Smith, 96 Wn.2d 601, 606, 638 P.2d 77 (1981). Initiative 134 was adopted in the November 3, 1992, general election by a seventy-two percent margin.
On November 30, 1992, the Washington Federation of State Employees (WFSE), the Washington Education Association (WEA), and individual civil service and academic employees filed suit against the State of Washington seeking a declaratory judgment that section 26 of the initiative is unconstitutional and unlawful, injunctive relief, and costs and attorney fees. By agreed order, Citizens was permitted to intervene as an intervenor/defendant.1
WFSE is the exclusive bargaining representative for approximately sixty-eight bargaining units composed of over 23,000 employees, some 20,000 members of which are civil service employees of the State of Washington. Approximately 2,300 of these members contributed through payroll deduction to WFSE’s national affiliate’s political committee (PEOPLE). Total contributions amounted to approximately $100,000 per year, with individual contributions averaging $1.90 per pay period (twice a month).
WEA has members who are academic employees of the State’s community colleges. Approximately 700 academic employees contributed to WEA’s political action committee (PULSE). Some of these employees also contributed by payroll deduction to NEA-PAC, WEA’s national affiliate’s political action committee.
*550Based on an order entered December 7, 1992, the State agreed to continue making payroll deductions for state employees who were members of WFSE and WEA. This order was continued until March 22, 1993, and again continued pending further proceedings.
Both sides moved for summary judgment based upon stipulated facts and appendices. The parties stipulated that "[s]ubsequent to the adoption of [former] RCW 41.04.230(7), some labor organizations have entered into collective bargaining agreements with employers, authorizing that employer specifically to make payroll deductions to political action committees.” Clerk’s Papers, at 29. An "example” of such an agreement was submitted to the trial court.
According to affidavits of individual employees/members of WFSE and WEA, individual contributors to PEOPLE, NEA-PAC, and PULSE would cease to or likely "would not” contribute to political committees if the payroll deduction process were eliminated. Clerk’s Papers, at 35, 44, 48, 52. According to affidavits, the payroll deduction procedure is convenient, unlike direct yearly, half-yearly, or quarterly lump-sum contributions, which are too difficult, impractical, and expensive.
On July 7, 1993, the trial court granted summary judgment in favor of Respondents the State and Citizens, and dismissed Plaintiffs’ complaint, ruling that Const, art. II, § 19, the single subject/title provision of the state constitution, does not apply to initiatives, that section 26 of Initiative 134 does not impair existing contracts, that Appellants WEA, WFSE, and the individual state employees failed to file for relief under RCW 29.79.040 within the required time period and therefore could not challenge the ballot title under that statute, and that Initiative 134 is valid. Also on July 7, 1993, the court entered an order staying enforcement of the decision.
WFSE, WEA, and the individual employees appealed. On September 13, 1993, the Court of Appeals entered an agreed restraining order obligating the State to continue *551the deductions, pending conclusion of this appeal, and to deposit them in a blocked account with a monthly accounting to Respondents and no withdrawals except by agreement or court order. WEA elected not to continue the deductions pending appeal.
This court accepted certification of the appeal from the Court of Appeals.
Analysis
This matter is here on appeal from summary judgment, which is properly granted if there are no material issues of fact and the moving party is entitled to judgment as a matter of law. An appellate court reviews a grant of summary judgment de novo. Havens v. C&D Plastics, Inc., 124 Wn.2d 158, 176-77, 876 P.2d 435 (1994).
Article II, Section 19
Const, art. II, § 19 provides that "[n]o bill shall embrace more than one subject, and that shall be expressed in the title.” Appellants argue that section 26’s purpose is not embraced within the ballot title of Initiative 134, and accordingly section 26 is unconstitutional and should be stricken.
Initially, the parties dispute whether Const. art. II, § 19 applies to initiative measures. In 1951, the court held that Const. art. II, § 19 does not apply to initiatives. Senior Citizens League, Inc. v. Department of Social Sec., 38 Wn.2d 142, 172, 228 P.2d 478 (1951). A majority of the court, however, later rejected that holding in Fritz v. Gorton, 83 Wn.2d 275, 517 P.2d 911, appeal dismissed, 417 U.S. 902 (1974), wherein six Justices concluded that the analysis in Senior Citizens was incorrect and that its holding should be overturned. Fritz, 83 Wn.2d at 328-42 (Rosellini, J., dissenting, joined by Hunter, J.); Fritz, 83 Wn.2d at 315-16 (Utter, J., concurring, joined by Justices Stafford and Brachtenbach); Fritz, 83 Wn.2d at 316 (Hamilton, J., concurring in Justice Utter’s concurrence).
Justice Rosellini reasoned that amendment VII, which *552established the initiative right, was an amendment to Const, art. II, which concerns legislative authority, and therefore the provisions of article II, including section 19, are applicable to both the legislative and initiative processes. Simply stated, "[a] bill is a draft of a law to be enacted by the legislature or by the electors via the initiative process.” Fritz, 83 Wn.2d at 330 (Rosellini, J., dissenting). He also pointed out that a majority of courts in other jurisdictions had held provisions similar to Const, art. II, § 19 applicable to initiatives. Fritz, 83 Wn.2d at 330-32 (Rosellini, J., dissenting).
Examining the bases for Const. art. II, § 19, the dissent concluded the policies underlying the provision also apply to initiatives: to provide notice of the contents of the legislation, and to prevent hodgepodge or logrolling legislation. Fritz, 83 Wn.2d at 332-33. The dissent particularly emphasized the danger of logrolling, generally described as the "the practice of drafting and submitting a bill to the legislature in such a form that a legislator is required to vote for something of which he disapproves in order to obtain approval of another unrelated law.” Fritz, 83 Wn.2d at 333 (Rosellini, J., dissenting) (quoting State v. Waggoner, 80 Wn.2d 7, 9, 490 P.2d 1308 (1971)).
The requirement that all legislative proposals include no more than one subject is consistent with basic democratic principles. The requirement is designed to present clear legislative proposals to the legislature or the public and forestall the combining of issues so that ones with minimal public support are not adopted merely because they are attached to popular proposals.
Fritz, 83 Wn.2d at 335 (Rosellini, J., dissenting). Further, the requirement forestalls combining two proposals, neither of which has majority support, as a tactic by legislators or initiative petitioners to obtain passage of both. Fritz, 83 Wn.2d at 336 (Rosellini, J., dissenting). See also State ex rel. Jones v. Charboneau’s, 27 Wn. App. 5, 615 P.2d 1321 (holding that Const. art. II, § 19 does apply to initiatives), review denied, 94 Wn.2d 1021 (1980).
*553Because six members of the court in Fritz agreed that the constitutional provision applies to initiatives and that Senior Citizens should be overruled, Senior Citizens was, in fact, overruled on this issue by Fritz. See, e.g., State v. Brown, 113 Wn.2d 520, 533, 782 P.2d 1013, 80 A.L.R.4th 989 (1989), 787 P.2d 906 (1990) (citing as majority opinion on an issue State v. Pam, 98 Wn.2d 748, 763, 659 P.2d 454 (1983) (Utter, J., concurring), overruled in part by State v. Brown, supra).
Respondents also argue that notice of an initiative’s contents is expressly mandated by the constitution in Const. art. II, § 1(e) (amend. LXXII), and Const. art. II, § 19 accordingly does not apply to initiatives. They maintain that voters are fully informed of a measure’s contents through the voters pamphlet with its explanatory statement.
Const. art. II, § 1(e), when first adopted in 1912 as part of amendment VII, provided that
[t]he legislature shall provide methods of publicity of all laws or parts of laws, and amendments to the constitution referred to the people with arguments for and against the laws and amendments so referred, so that each voter of the state shall receive the publication at least fifty days before the election at which they are to be voted upon.
By amendment XXXVI, approved in 1962, the last clause was deleted, and language added:
The secretary of state shall send one copy of the publication to each individual place of residence in the state and shall make such additional distribution as he shall determine necessary to reasonably assure that each voter will have an opportunity to study the measures prior to election.
RCW 29.81 implements the requirements of Const. art. II, § 1(e) (amend. LXXII), setting forth requirements for voters pamphlets, including the ballot title, a brief statement explaining the law as it exists and the effect of the proposed measure, and arguments pro and con.
While Respondents’ argument has some appeal, for two reasons it is not compelling. First, as the court noted in *554another context in In re Ballot Title for Initiative 333, 88 Wn.2d 192, 198, 558 P.2d 248, 559 P.2d 562 (1977):
We can safely assume that not all voters will read the text of the initiative or the explanatory statement. Some voters may cast their votes based on the ballot title as it appears on their ballots. Thus, the outcome of the vote may be affected by the tenor of the ballot title.
Thus, in a broad sense, notice of the contents of an initiative provided by the voters pamphlet may not serve the notice purpose of the title rule in Const. art. II, § 19.
Second, the information mandated by Const. art. II, § 1(e) (amend. LXXII) does not serve the second policy underlying Const. art. II, § 19, i.e., the avoidance of logrolling. In this regard, Respondent State mischaracterizes the nature of the evil sought to be prevented, claiming that logrolling pertains to bill amendments which are otherwise not related to the bill or its title. It then points out that initiatives do not have amendments. Logrolling or hodgepodge legislation, however, is not confined to situations where an amendment adds the unrelated subject. Just as legislation can include such unrelated subjects from the outset, so too can an initiative. Thus, applying Const, art. II, § 19 to initiatives serves an important policy which Const, art. II, § 1(e) (amend. LXXII) cannot serve.
Respondent Citizens next argues that the twenty-word limitation of ballot titles in effect in 1992 is another basis on which to find that Const, art. II, § 19 does not apply to initiatives, pointing out that when Fritz was decided, the authorized length was 100 words. We reject this argument, too, for as discussed below, the ballot title in this case passes constitutional muster, even with the twenty-word limit.
Moreover, this court has long recognized that a general title consisting of a few well-chosen words, suggesting the general subject stated, is all that is necessary to comply with the constitutional provision. E.g., State ex rel. Scofield v. Easterday, 182 Wash. 209, 212, 46 P.2d 1052 (1935); State ex rel. Seattle Elec. Co. v. Superior Court, 28 Wash. 317, 322, 68 P. 957 (1902).
*555Next, the parties dispute whether Const. art. II, § 19 applies to an initiative’s ballot title, or to its legislative title.
Not all initiatives have legislative titles, as the court recognized in Senior Citizens, 38 Wn.2d at 173. Moreover, it is the ballot title with which voters are faced in the voting booth. For these reasons, we conclude it is the ballot title to which the constitutional provision is applied where an initiative to the people is concerned. The court also reasoned in State ex rel. Jones v. Charboneau’s, 27 Wn. App. 5, 8-9, 615 P.2d 1321, review denied, 94 Wn.2d 1021 (1980) that it is the ballot title which can be appealed prior to an election, RCW 29.79.060, and the ballot title which thereafter appears on petitions and on the ballot.
The ballot title of Initiative 134 states: "Shall campaign contributions be limited; public funding of state and local campaigns be prohibited; and campaign related activities be restricted?” Clerk’s Papers, at 81, 85.
 Const. art. II, § 19 is to be liberally construed in favor of the legislation. State Fin. Comm. v. O’Brien, 105 Wn.2d 78, 80, 711 P.2d 993 (1986); Washington State Sch. Directors Ass’n v. Department of Labor & Indus., 82 Wn.2d 367, 371, 510 P.2d 818 (1973). "The title to a bill need not be an index to its contents; nor is the title expected to give the details contained in the bill.” Treffry v. Taylor, 67 Wn.2d 487, 491, 408 P.2d 269 (1965) (citing cases), appeal dismissed, 385 U.S. 10 (1966). "[A] title complies with the constitution if it gives notice that would lead to an inquiry into the body of the act, or indicate to an inquiring mind the scope and purpose of the law.” YMCA v. State, 62 Wn.2d 504, 506, 383 P.2d 497 (1963); Treffry, 67 Wn.2d at 491.
Titles may be restrictive or general, i.e., narrow or broad. Gruen v. State Tax Comm’n, 35 Wn.2d 1, 22, 211 P.2d 651 (1949), overruled on other grounds by State ex rel. State Fin. Comm. v. Martin, 62 Wn.2d 645, 384 P.2d 833 (1963), quoted in State Fin. Comm., 105 Wn.2d at 80. Where the title is general, "any subject reasonably *556germane to such title may be embraced within the body of the bill.” De Cano v. State, 7 Wn.2d 613, 627, 110 P.2d 627 (1941); Washington Toll Bridge Auth. v. State, 49 Wn.2d 520, 523, 304 P.2d 676 (1956). The constitution is not violated even if the general subject contains several incidental subjects or subdivisions. State v. Grisby, 97 Wn.2d 493, 498, 647 P.2d 6 (1982), cert. denied, 459 U.S. 1211 (1983). "All that is required is that there be some 'rational unity’ between the general subject and the incidental subdivisions.” Grisby, 97 Wn.2d at 498 (quoting Kueckelhan v. Federal Old Line Ins. Co., 69 Wn.2d 392, 403, 418 P.2d 443 (1966)); see Scott v. Cascade Structures, 100 Wn.2d 537, 545, 673 P.2d 179 (1983). The court "has never favored a narrow construction of the term 'subject’ as used in Const. art. 2, § 19.” State v. Waggoner, 80 Wn.2d 7, 9, 490 P.2d 1308 (1971).
"When the words in a title can be given two interpretations, one of which renders the act unconstitutional and the other constitutional, we adopt the constitutional interpretation . . . .” Treffry, 67 Wn.2d at 491. Also, any reasonable doubts are resolved in favor of constitutionality. This doctrine applies with particular force when the issue relates to constitutional form, because legislative procedure is involved, i.e., "the methods of transacting public business by a co-ordained branch of the state government,” and not "those constitutional guaranties of personal rights which it is the peculiar province of the courts to protect.” Holzman v. Spokane, 91 Wash. 418, 421, 157 P. 1086 (1916). In approving initiative measures, the people exercise the same power of sovereignty as the Legislature when it enacts a statute. In re Estate of Thompson, 103 Wn.2d 292, 294, 692 P.2d 807 (1984).
Under Const. art. II, § 19, the title is construed with reference to the language used in the title. Great N. Ry. v. Cohn, 3 Wn.2d 672, 680, 101 P.2d 985 (1940). Moreover, a court examines the body of the act to determine whether the title reflects the subject matter of the act. State ex rel. Washington Toll Bridge Auth. v. Yelle, 32 Wn.2d 13, 23, 200 P.2d 467 (1948).
*557Finally, there is no particular obstacle raised by the fact that repeal of a statute may be a subject of the legislation without indication in the title that repealer is involved. See, e.g., Maxwell v. Lancaster, 81 Wash. 602, 607, 143 P. 157 (1914) ("[t]he legislature may, under a title relating to a general subject, repeal existing laws as well as create new ones”).
As Respondents argue, Initiative 134’s ballot title is a general, not a restrictive, title, broadly encompassing limitations on campaign contributions, prohibitions on public funding for campaigns, and restrictions on campaign related activities, without further defining or identifying what limitations, prohibitions, or restrictions are proposed or how they are to be carried out. Measured by the applicable legal principles, section 26 is constitutionally encompassed by this general subject title. Repeal of former RCW 41.04.230(7) eliminates one method of making contributions to political committees. Under RCW 42.17.020(25), a political committee "means any person (except a candidate or an individual dealing with his own funds or property) having the expectation of receiving contributions or making expenditures in support of, or opposition to, any candidate or any ballot proposition.” Deductions going to political committees may lawfully be used for expenditures relating to political campaigns. Thus, a rational nexus between section 26 and the ballot title exists; section 26 is germane to the ballot title.
Section 26 is not invalid under Const. art. II, § 19.
RCW 29.79.040
Appellants also challenged the ballot title on the ground it does not satisfy RCW 29.79.040. Former RCW 29.79.040 provided in part that "[w]ithin seven calendar days after the receipt of an initiative or referendum measure the attorney general shall formulate and transmit to the secretary of state a concise statement posed as a question and *558not to exceed twenty words . . . .”2 The statement "may be distinct from the legislative title of the measure, and shall give a true and impartial statement of the purpose of the measure.” Laws of 1982, ch. 116, § 4. The trial court held Appellants’ claim untimely under RCW 29.79.060, which requires that a challenge based upon RCW 29.79.040 be made within five days from the filing of the ballot title.
Appellants argue that inadequacy of notice provisions in RCW 29.79.060, coupled with an unreasonably short statutory period in which to challenge a ballot title, deprived them of a meaningful opportunity to challenge the ballot title under the statute, thus violating their due process rights.
 A statute is presumed constitutional, and a heavy burden is placed on one seeking to overcome the presumption; the statute’s unconstitutionality must be proved beyond a reasonable doubt. State Fin. Comm., 105 Wn.2d at 80; State v. Hernandez-Mercado, 124 Wn.2d 368, 380, 879 P.2d 283 (1994). Due process protections are implicated only where the individual interest asserted is encompassed within the protection of life, liberty, or property. Ritter v. Board of Comm’rs, 96 Wn.2d 503, 637 P.2d 940 (1981). Appellants have failed to meet their heavy burden because they have failed to persuasively identify a protected interest.
Appellants mention a liberty interest in liberty of the mind, citing State v. Maryott, 6 Wn. App. 96, 492 P.2d 239 (1971), where the court discussed liberty of the mind and freedom of thought, free from any unconsented control by the State, in the context of administering psychochemicals to a criminal defendant and the effect on the defendant’s ability to assist in a defense. There is no claim here of any attempt by the government to control or affect the mind or thought.
Appellants also argue a liberty interest includes the *559right to participate in the ballot title process, citing State ex rel. Case v. Superior Court, 81 Wash. 623, 643, 143 P. 461 (1914). There, challengers of an initiative appealed from the Secretary of State’s determination that sufficient valid signatures had been obtained. After passage of a statutory five-day period for challenging the Secretary’s decision, a representative of the measure’s proponents was permitted to intervene and claim that the Secretary had erroneously rejected several hundred names. The opponents claimed the challenge was untimely. The court disagreed, holding that the objection of the proponents was put forward merely by way of defense, and applying the general principle that a statute of limitations never runs on a defense arising out of the same transaction sued upon. State ex rel. Case, 81 Wash. at 643-44; see, e.g., Allis-Chalmers Corp. v. North Bonneville, 113 Wn.2d 108, 112, 775 P.2d 953 (1989); Ennis v. Ring, 56 Wn.2d 465, 471, 353 P.2d 950 (1959). Thus, State ex rel. Case does not support Appellants’ argument.
Next, Appellants rely upon In re Ballot Title for Initiative 333, supra, and Schrempp v. Munro, 116 Wn.2d 929, 936, 809 P.2d 1381 (1991) for the proposition that opponents of a ballot measure have a liberty interest in an impartial, fair ballot title. This argument, too, fails. When In re Ballot Title for Initiative 333, supra, was heard, RCW 29.79.060 permitted only the measure’s proponents to challenge the Attorney General’s ballot title. The court concluded there were no reasonable grounds to distinguish between opponents and proponents of an initiative in this area, where the aim of RCW 29.79.040 is an impartial statement of the purpose of a measure, one which shall not "intentionally [be] an argument, nor likely to create prejudice, either for or against the measure.” (Italics omitted.) 88 Wn.2d at 196. The court observed that denying review only to opponents has the effect of sustaining a ballot title favorable to proponents, while allowing proposers to challenge a title unfavorable to their purpose. In re Ballot Title for Initiative 333, supra, at 196. The court concluded that "equal protection and due process of law *560require that [opponents] be afforded the same right to challenge the ballot title as that afforded proponents . . . .” In re Ballot Title for Initiative 333, supra, at 198. Although the court mentioned due process in passing, the challenge actually addressed was an equal protection challenge. Significantly, the equal protection right recognized in In re Ballot Title is tied to the impartiality of a ballot title as required by RCW 29.79.040.
We do not decide the question whether Appellants in fact have a liberty interest protectable under due process guaranties. We simply hold that Appellants have failed to clearly establish such an interest, and therefore have failed to overcome the presumption that RCW 29.79.060 is constitutional. Because Appellants’ constitutional challenge to RCW 29.79.060 fails, their failure to timely challenge the ballot title under that statute precludes their claim of noncompliance with RCW 29.79.040.
Article I, Section 23
Although Section 26 is not unconstitutional and void under art. II, § 19 as we explained above, Section 26 constitutes an unconstitutional impairment of those existing contracts coming within the parties’ stipulated facts.
Appellants maintain that section 26’s repeal of former RCW 41.04.230(7) violates Const. art. I, § 23, which provides: "No bill of attainder, ex post facto law, or law impairing the obligations of contracts shall ever be passed.” This prohibition applies to "any form of legislative action, including . . . direct action by the people.” Ruano v. Spellman, 81 Wn.2d 820, 825, 505 P.2d 447 (1973). Article I, section 10 of the United States Constitution states that "[n]o state shall . . . pass any . . . law impairing the obligation of contracts . . . The parties do not argue any different analysis applies under the state constitution.
The prohibition against any impairment of contracts "is not an absolute one and is not to be read with literal exactness”. Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 428, 78 *561L. Ed. 413, 54 S. Ct. 231, 88 A.L.R. 1481 (1934). But when a state interferes with its own contracts, those impairments "face more stringent examination under the Contract Clause than would laws regulating contractual relationships between private parties”. Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244 n.15, 57 L. Ed. 2d 727, 98 S. Ct. 2716 (1978). Accord Caritas Servs., Inc. v. Department of Social & Health Servs., 123 Wn.2d 391, 402-03, 869 P.2d 28 (1994)....
This court uses a 3-part test to determine if there has been an impairment of public contract: (1) does a contractual relationship exist, (2) does the legislation substantially impair the contractual relationship, and (3) if there is a substantial impairment, is it reasonable and necessary to serve a legitimate public purpose. Caritas, at 403; Carlstrom v. State, 103 Wn.2d 391, 694 P.2d 1 (1985).
Tyrpak v. Daniels, 124 Wn.2d 146, 151-52, 874 P.2d 1374 (1994).
Appellants make two arguments in support of a claimed contract right: a contract right based upon collective bargaining agreement provisions, and a right created by former RCW 41.04.230(7). Turning to the latter contention first, Appellants maintain that section 26 violated contract rights because former RCW 41.04.230(7) itself must be treated as a contract.
"Generally, a statute is treated as a contract when the language and circumstances demonstrate a legislative intent to create rights of a contractual nature enforceable against the State.” Washington Fed’n of State Employees, Council 28 v. State, 101 Wn.2d 536, 539, 682 P.2d 869 (1984) (citing United States Trust Co. v. New Jersey, 431 U.S. 1, 17 n.14, 97 S. Ct. 1505, 52 L. Ed. 2d 92 (1977)).
Appellants argue that former RCW 41.04.230(7) was clearly intended to remedy this court’s ruling in Washington Educ. Ass’n v. Smith, 96 Wn.2d 601, 638 P.2d 77 (1981). Appellants conclude without further argument that this establishes legislative intent to create a statutory contract right.
Statutorily created contract rights, however, are rare. This court has recognized that state employees’ pen*562sion rights are of a contractual nature, though established by statutes. Bakenhus v. Seattle, 48 Wn.2d 695, 296 P.2d 536 (1956). Appellants cite no cases other than pension cases where state employee contract rights have been established by statute. We agree with Respondents that the right granted by former RCW 41.04.230(7) is more akin to civil service laws governing the terms and conditions of employment, and hold that no statutory contract right was created by former RCW 41.04.230(7). See Washington Fed’n of State Employees.
Appellants also argue that section 26 impairs negotiated contracts (collective bargaining agreements). In the stipulated facts, the parties agreed that "some labor organizations have entered into collective bargaining agreements with employers, authorizing that employer specifically to make payroll deductions to political action committees.” Clerk’s Papers, at 29. One "example” of such an agreement is attached to the stipulated facts. It states:
Consistent with applicable laws, the HCEA shall have the right to payroll deduction of membership dues and representation fees, including contribution to political action committees, for faculty, and such dues and representation fee shall be remitted by the College.
Clerk’s Papers, at 76 (1989-91 agreement between High-line Community College and Highline College Education Association, an affiliate of WEA). According to the affidavit of Katherine Gribble, a history instructor at Highline Community College and president of the Association for Higher Education, a department of the Washington Education Association, this language was negotiated after former RCW 41.04.230(7) was passed by the Legislature.
In dispute is the import of the language "[c]onsistent with applicable law.” Clerk’s Papers, at 76. Respondents maintain that the contract language expressly makes payroll deductions subject to applicable laws, i.e., payroll deductions would be allowed only so long as the deductions were authorized by statute. Repeal of the statute terminates the deductions because the language "[cjonsis*563tent with applicable law” was intended as a reservation of powers clause including power to retroactively change the right to voluntary payroll deductions. Clerk’s Papers, at 76.
To be effective as a reservation of powers clause, the language must specifically and explicitly mention future retroactive modification of preexisting or already performed contracts. Caritas Servs. v. Department of Social & Health Servs., 123 Wn.2d 391, 406-07, 869 P.2d 28 (1994). Explicit language is needed to constitute a reservation of powers clause. In Carlstrom v. State, 103 Wn.2d 391, 393, 694 P.2d 1 (1985), we held that a general clause saying the agreement was "subject to all present and future acts of the legislature” was not explicit as to future appropriations legislation affecting a salary increase provision. The language in the example contract in this case is not explicit enough to suffice as a reservation of powers clause. Moreover, the provision begins "Consistent with applicable law . . . .” Clerk’s Papers, at 76. The only law that the provision was consistent with was former RCW 41.04.230(7); the contract provision would clearly not be consistent with law which prohibited the payroll deduction. Clearly, the contract contemplates only law which permits the deduction.
"A contract is impaired by a statute which alters its terms, imposes new conditions or lessens its value.” Caritas, 123 Wn.2d at 404 (citing Federated Am. Ins. Co. v. Marquardt, 108 Wn.2d 651, 660, 741 P.2d 18 (1987)). "Impairment may be substantial if the complaining party relied on the supplanted portions of the contract.” Caritas, 123 Wn.2d at 405.
Section 26’s repeal of former RCW 41.04.230(7) nullifies a deduction provision like that in the HCEA contract example because absent statutory authorization, state employees’ voluntary payroll deductions for political committees are unlawful. Thus, the contract term is altered by repeal, and the contract is impaired.
The State argues that any impairment is not *564substantial because payroll deductions are not an essential element of employment or of collective bargaining agreements. We disagree. As Appellants persuasively argue, for employees whose employer is the State, whose salary increases, benefits, and other incidents of employment are governed by statute, the ability to make payroll deductions to political action committees is vital. Appellants have submitted affidavits of individual employees who place great value on their ability to easily and regularly contribute to such committees to further a favorable political agenda. The individuals say they would not make the same contributions otherwise.
Also persuasive is the history of the law in this area, i.e., this court’s invalidation of state employees’ voluntary payroll deductions for political committees absent statutory authorization, followed by the expressly negotiated contract terms mandating employers to make such deductions once former RCW 41.04.230(7) was enacted. The record clearly demonstrates that employee funding of political committees is important to the political needs of state employees and that the convenience of the payroll deduction program is a major factor in contributions to political committees.
"Even if a substantial impairment of contract occurs, ... it may nonetheless be constitutional if it was reasonable and necessary to achieve a legitimate public purpose.” Caritas, 123 Wn.2d at 411 (citing United States Trust Co. v. New Jersey, 431 U.S. 1, 97 S. Ct. 1505, 52 L. Ed. 2d 92 (1977)). "In determining whether retroactive legislation is 'necessary,’ courts consider whether the legislative purpose could have been achieved by alternative means which would not have impaired the contract.” Caritas, 123 Wn.2d at 411 (citing Carlstrom v. State, 103 Wn.2d 391, 694 P.2d 1 (1985)).
The State argues that the impairment is necessary to serve the compelling governmental interest in preventing the corrupting influence of money in the political process or the appearance of such corruption caused by a cam*565paign financing system. Repealing former RCW 41.04.230(7), however, does not prevent political campaign contributions, nor does it limit amounts which may be contributed (though other provisions of Initiative 134 limit such contributions).
Respondent Citizens says the police power justifies the repeal of former RCW 41.04.230(7), citing Washington Educ. Ass’n, 96 Wn.2d at 606. There the. court reasoned that in certain statutes the Legislature had disapproved the use of state property for soliciting or making political contributions.
Appellants correctly maintain it is the employees’ money which is contributed, and not public funds. Moreover, Washington Educ. Ass’n did not say that such deductions were never lawful, but that legislative approval was needed for such deductions.
Although the court in Washington Educ. Ass’n concluded there must be cost to the State for processing payroll deductions, we do not accept the argument that eliminating such costs is a police power objective justifying impairment of contract rights to payroll deductions. First, as Appellants argue, a negotiated collective bargaining agreement necessarily involves some give and take, and we do not assume that the costs are purely out-of-pocket costs for which the State received nothing in exchange. In addition, there are other authorized payroll deductions which, presumably, share a similar "cost,” such as for employees’ insurance premiums, charitable contributions, United States savings bond purchases, and payments to banks, savings banks and savings and loan associations. RCW 41.04.230. Because section 26 does not prevent infusion of money into the political process, and state resources are involved in processing other payroll deductions, we conclude that elimination of state employees’ contract rights to voluntary payroll deductions for political committees is not a legitimate public purpose justifying impairment of contract rights.
Although we hold that section 26 unconstitutionally *566impairs contracts in existence at the time of its adoption, this holding does not affect contracts negotiated after Initiative 134 was adopted.
Reversed on the basis that section 26 is unconstitutional as an impairment of those contracts existing upon its enactment which fall within the parties’ stipulated facts. This matter is remanded for further proceedings consistent with this opinion.
Durham, C.J., and Dolliver, Smith, Guy, and Alexander, JJ., concur.

A third organization representing civil service employees of the State, the Washington Public Employees Association, was an intervenor/plaintiff, but did not appeal.


RCW 29.79.040 was amended by Laws of 1993, ch. 256, § 9, and no longer requires that the ballot title consist of a statement not to exceed twenty words.